 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT DOC #: It
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 12720714
UNITED STATES OF AMERICA, a ee
V- 19 Mag. 11217
ORDER
LEIDY SANCHEZ,
Defendant. :
x

 

DENISE L. COTE, DISTRICT JUDGE:

The United States Marshall's Service and the Bureau of Prisons
(Metropolitan Correctional Center, New York, New York) are ordered to release
Leidy Sanchez, Reg. number 87532-054, from custody by 5:00 p.m. today,
December 20, 2019, if agents of the Department of Homeland Security have not
taken her into custody pursuant to the detainer they have filed with the
Metropolitan Correctional Center by that time.

SO ORDERED.

 

raf

Dated: New York, New York
December 20, 2019

 
